Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 6/8/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-7 and 14-15 is/are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Doche et al. (“Acceleration of a trailing positron bunch in a plasma wakefeld accelerator”; hereinafter, “Doche”).
Regarding independent claim 1, Doche discloses a method for processing a particle shower (pg 5, positron bunch originates from an electron beam produced by the linear accelerator (linac) that hits a tungsten alloy target, which results in electromagnetic cascades inside it and leads to electron-positron pair production) using a laser-driven plasma (abstract; plasma-based particle accelerators; pg 5; plasma source used in this experiment was a column of lithium vapour, pre-ionized by a femtosecond laser), the method comprising: 
interacting a particle shower (Fig 1; pg 5, electromagnetic cascade., that leads to electron-positron pair production) with a processing laser-driven plasma stage (Fig 1; pg 2; plasma source consists of a 1.3-m-long column of lithium vapour.., pre-ionized by a femtosecond laser focused on a line by an axicon optic as depicted in Fig. 1 ), 
the particle shower comprising at least one particle species (pg 5: electron positron pair), wherein the laser is a high-energy, ultra-short pulse laser (pg 2: intense laser is focused by an axicon .. and creates a uniform plasma by ionization of the first electron of lithium; pg 5: fem to second laser).
Regarding claim 2, Doche discloses the method of claim 1, further comprising:
at least one of accelerating, decelerating, trapping, or collimating the at least one particle species in the processing laser-drive plasma stage (Fig 1; abstract; pg 2: acceleration of a trailing positron bunch; pg 5: collimator system).
Regarding independent claim 14, Doche discloses a method for processing a particle shower (pg 5, positron bunch originates from an electron beam produced by the linear accelerator (linac) that hits a tungsten alloy target, which results in electromagnetic cascades inside it and leads to electron-positron pair production) using a laser-driven plasma in a processing laser-driven plasma stage (abstract; plasma-based particle accelerators; pg 5; plasma source used in this experiment was a column of lithium vapour, preionized by a femtosecond laser), the method comprising: 
driving a processing laser into a processing laser-driven target to form a tunable processing laser-driven plasma in the processing laser-driven target (see Fig. 2: the plasma is tuned); and 
interacting a particle shower (Fig 1; pg 5, electromagnetic cascade., that leads to electron-positron pair production) with the processing laser-driven plasma, the particle shower comprising at least one particle species (Fig 1; pg 2; plasma source consists of a 1.3-m-long column of lithium vapour .. , pre-ionized by a femtosecond laser focused on a line by an axicon optic as depicted in Fig. 1), 
wherein the processing laser is a high-energy, ultra-short pulse laser (pg 2: intense laser is focused by an axicon .. and creates a uniform plasma by ionization of the first electron of lithium; pg 5: femtosecond laser).
Regarding claim 5, Doche discloses the method of claim 14, wherein the processing laser-driven plasma stage comprises a laser-driven target (pg. 5, “Methods”: “tungsten alloy target”), the target comprising at least one of a gas, a liquid, or a metal (pg. 5: tungsten is metal).  
Regarding claim 15, Doche discloses the method of claim 14, further comprising: 
tuning the tunable processing laser-driven plasma (Fig. 2: the plasma is tuned and adjusted); and 
at least one of accelerating, decelerating, trapping, or collimating the at least one particle species in the processing laser-drive plasma (Fig 1; abstract; pg 2: acceleration of a trailing positron bunch; pg 5: collimator system).
Regarding claim 3, Doche discloses the method of claim 15, wherein the accelerating comprises: 
accelerating the at least one particle species to a peak energy spectrum at least twice the peak energy spectrum of the particle shower (see pg. 5: the particles can be accelerated to various peak energies, for example, twice the energy spectrum of the particle shower).
Regarding claim 4, Doche discloses the method of claim 15, wherein the collimating comprises: 
collimating the at least one particle species to a divergence at least half of the divergence of the particle shower (see FIG. 1 and pg. 5).
Regarding claim 6, Doche discloses the method of claim 15, wherein the particle shower is either an electromagnetic particle shower comprising at least electrons and positrons (pg. 5, electrons and positrons are produced in FACET accelerator), or a hadronic particle shower comprising at least pions and muons.
Regarding claim 7, Doche discloses the method of claim 6, further comprising: 
providing a first magnetic field to reduce the divergence of the particle shower prior to the interacting (pg. 5: using electromagnetic cascades inside the linac).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doche as applied to claim 14 above.
Regarding claim 8, Doche discloses the method of claim 14, further comprising: 
obtaining two beams of two oppositely charged particle species (pg. 5: electron and positron); and 
Doche does not explicitly disclose, “influencing the at least two beams to diverge from each other by influencing the at least two beams with a second magnetic field.”
However, for the method of Doche to work properly, a magnetic field must keep the two beams diverging from each other; otherwise, the beams will collide and the particle accelerator will fail. 
Therefore, one of ordinary skill in the art would have been motivated, as it is required by the design of the FACET accelerator, to use magnetic fields to separate the two beams.
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doche as applied to claim 14 above, and further in view of Adli (“A Beam Driven Plasma-Wakefield Linear Collider: From Higgs Factory to Multi-TeV”; hereinafter, “Adli”).
Regarding claim 9, Doche discloses the method of claim 8, and discloses the method was performed at FACET facility at SLAC but does not specify the detailed working of FACET and the limitations, “further comprising: 
directing each of the two diverged beams to orient in a head on orientation with the other; 
colliding the two beams; and 
generating muons as an outcome of the collision.”
However, Adli discloses the working of FACET wherein the diverged beams are collided in the middle of BDS area (see FIG. 1).
It would have been obvious before the effective filing date of the claimed invention to modify Doche in order to collide the positron and electron beams to produce muons, as taught by Adli.
One of ordinary skill in the art would have been motivated to collide the beams and generate muons for scientific studies of the particles.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORNA ALAEDDINI/
Examiner, Art Unit 2844